Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding her guilty of creating a disturbance, harassment, refusing a direct order (two counts) and lewd behavior, all violations of prison disciplinary rules. We confirm. The misbehavior reports, together with the testimony of three correction officers, provide substantial evidence supporting the determination of guilt (see Matter of Price v Goord, 29 AD3d 1203, 1204 [2006]; Matter of Vizcaino v Selsky, *110626 AD3d 574 [2006], lv denied 7 NY3d 708 [2006]). Petitioner’s exculpatory statements as to the nature of her acts presented a credibility issue for the Hearing Officer to resolve (see Matter of Miller v New York State Dept. of Correctional Servs., 295 AD2d 714, 714-715 [2002]; Matter of McGoey v Selsky, 260 AD2d 814, 815 [1999]). Petitioner’s remaining contentions have been reviewed and determined to be without merit.
Crew III, J.R, Peters, Spain, Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.